Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 06, 2017

The Court of Appeals hereby passes the following order:

A18A0271. DEION SMITH v. THE STATE.

      Deion Smith was convicted of murder, and the trial court denied his motion for
new trial. Smith then appealed to this Court. Under our Constitution, the Supreme
Court has appellate jurisdiction over “[a]ll cases in which a sentence of death was
imposed or could be imposed.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8).
Because a penalty of death can be imposed for the crime of murder, jurisdiction is
proper in the Supreme Court. See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga.
563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v.
Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court to
transfer “all cases in which either a sentence of death or of life imprisonment has been
imposed upon conviction of murder”). Accordingly, Smith’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/06/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.